         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              :
UNITED STATES OF AMERICA                      :
                                              :
v.                                            :         No. 21-CR-292 (RCL)
                                              :
CHRISTOPHER WORRELL,                          :
               Defendant.                     :


                  UNITED STATES’ OPPOSITION TO DEFENDANT’S
                  MOTION TO DISMISS INDICTMENT AS DEFECTIVE

       The United States of America respectfully submits this opposition to Defendant

Christopher Worrell’s Motion to Dismiss the Indictment as Defective. Dkt. 45.

       Worrell raises three arguments with respect to the indictment. First, he contends that every

Count of the indictment is impermissibly vague. Dkt. 45-1 at 4-6. Second, he contends that pepper

spray is, as a matter of law and irrespective of the evidence the government puts on at trial, not a

“dangerous weapon” under Section 1752(b)(1)(A) or Section 111(b) of Title 18. Dkt. 45-1 at 6-

10. Finally, Worrell argues that two groups of counts (Counts One, Two and Five, and Counts

Three, Four, and Six) are multiplicitous. Dkt. 45-1 at 10. These arguments are meritless.

                                        BACKGROUND

        In the days leading up to January 6, 2021, Worrell, a self-avowed member of the Proud

 Boys, traveled with other members of the Proud Boys to Washington, D.C. Dkt. 13 at 5; Dkt. 9

 at 7-12. The morning of January 6, 2021, he moved in coordination with a group of Proud Boys,

 and surged forward with a crowd of rioters past barricades and onto restricted grounds to

 confront a line of police officers on the lower west terrace of the U.S. Capitol building. Dkt. 13

 at 5; Dkt. 9 at 10. The officers were attempting to hold back the crowd and protect those inside

 the Capitol. Dkt. 13 at 5. Wearing a tactical vest and communications devices, and armed with
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 2 of 19




 a canister of pepper gel spray, Worrell advanced, shielded himself behind a wooden platform

 and other protestors, and discharged the gel at the line of officers. Dkt. 13 at 5-6; Dkt. 9 at 9-

 12. Mere minutes later, the line of officers was breached a few yards from where Worrell had

 discharged his pepper gel spray, and rioters entered the Capitol. Dkt. 13 at 5; Dkt. 9 at 12.

       Worrell is charged by indictment with: (1) Entering or Remaining in a Restricted Building

or Grounds with a Deadly or Dangerous Weapon (18 U.S.C. § 1752(a)(1), (b)(1)(A)); (2)

Disorderly or Disruptive Conduct in a Restricted Building or Grounds with a Deadly or Dangerous

Weapon (18 U.S.C. § 1752(a)(2), (b)(1)(A)); (3) Engaging in Physical Violence in a Restricted

Building or Grounds Using a Deadly or Dangerous Weapon (18 U.S.C. § 1752(a)(4), (b)(1)(A));

(4) Act of Physical Violence in the Capitol Grounds or Buildings (40 U.S.C. § 5104(e)(2)(F)); (5)

Civil Disorder (18 U.S.C. § 231(a)(3)); and (6) Assaulting, Resisting, or Impeding Certain Officers

Using a Dangerous Weapon (18 U.S.C. § 111(a)(1) and (b)). See Dkt. 31.

                                           ARGUMENT

I.     The Indictment is Not Impermissibly Vague.

       Worrell first argues that the indictment generally “fails to describe in any meaningful way

the acts that constitute the offense charged.”        Dkt. 45-1 at 9.       According to Worrell, the

indictment’s counts merely “mirror[] the language of the statute,” without precisely identifying the

exact acts that Worrell engaged in that violate those statutes. Id. at 5.

       Worrell misunderstands the purpose of an indictment and the low bar an indictment must

clear to satisfy the federal rules and Constitution. As the D.C. Circuit explained in United States

v. Haldeman, 559 F.2d 31 (D.C. Cir. 1976), “[a]lthough an indictment must in order to fulfill

constitutional requirements apprise the defendants of the essential elements of the offense with

which they are charged, neither the Constitution, the Federal Rules of Criminal Procedure, nor any



                                                  2
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 3 of 19




other authority suggests that an indictment must put the defendants on notice as to every means by

which the prosecution hopes to prove that the crime was committed.” Id. at 124. Indeed, “the

validity of an indictment ‘is not a question of whether it could have been more definite and

certain.’” United States v. Verrusio, 762 F.3d 1, 13 (D.C. Cir. 2014) (quoting United States v.

Debrow, 346 U.S. 374, 378 (1953)). “While detailed allegations might well have been required

under common-law pleading rules, . . . they surely are not contemplated by Rule 7(c)(1), which

provides that an indictment ‘shall be a plain, concise, and definite written statement of the essential

facts constituting the offense charged.’” Id. at 110. As a mere notice pleading, an indictment is

sufficient if it “contains the elements of the offense charged and fairly informs a defendant of the

charge against which he must defend.” United States v. Resendiz-Ponce, 549 U.S. 102, 108 (2007);

Haldeman, 559 F.2d at 123 (“The validity of alleging the elements of an offense in the language

of the statute is, of course, well established.”). Only in the rare case where “guilt depends so

crucially upon . . . a specific identification of fact” not included in the statutory language will an

indictment that restates the statute’s language be insufficient. Haldeman, 559 F.2d at 125 (quoting

Russell v. United States, 369 U.S. 749, 764 (1962)).

       Applying these principles, courts in this District have upheld the sufficiency of indictments

far less specific than Worrell’s. For example, in United States v. Apodaca, 275 F. Supp. 3d 123

(D.D.C. 2017), the defendants were charged with offenses under 18 U.S.C. § 924(c). The

indictments provided only “general detail as to the places where the offenses were committed:

namely, Mexico and the United States.” Id. at 154. As to the “when” of the offenses, the

indictments alleged that the offenses had occurred over a two- and nine-year period. Id. Finally,

the indictments “d[id] not specify a particular weapon that was possessed,” or “specify whether




                                                  3
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 4 of 19




the firearms were ‘used, carried or brandished’” under the statute. Id. Nonetheless, the indictments

were sufficient.

       Here, Worrell does not dispute that all of the elements of each offense are properly alleged

in the indictment, which by itself identifies the criminal conduct with which Worrell is charged.

And the indictment provides sufficient information to Worrell to fairly inform him of those

offenses. Worrell knows the exact day on which the alleged crimes occurred: January 6, 2021,

which is alleged in all counts. See Dkt. 31. He knows that all charged conduct occurred in this

District, from the indictment’s allegation. Id. Four of the six Counts specifically refer to conduct

on U.S. Capitol grounds, further narrowing the “where” of the charged crimes. Counts Five and

Six relate specifically to an existing civil disorder and to a law enforcement officer. Counts One,

Two, Three, and Six refer to the specific type of “deadly or dangerous weapon” that Worrell

allegedly used or carried: a canister of pepper gel spray. Id. And the statutes charged are not so

unusually vague that they require allegations beyond the elements of the offenses.

       Worrell complains that the indictment does not explain how his conduct was “disorderly

or disruptive,” nor the “manner” in which he was physically violent, nor “how Mr. Worrell

allegedly committed or attempted to” commit a violation of 18 U.S.C. § 231, nor “how Mr. Worrell

alleged forcibly assaulted . . . an employee of the United States.” Dkt. 45-1 at 9. But Worrell’s

“complaint seems to result . . . from a general misunderstanding of the purpose of the indictment

and, especially, from an inflated notion of what must be included therein.” Haldeman, 559 F.2d

at 124. As the D.C. Circuit concisely explained in rejecting an identical argument in Verrusio:

       Verrusio contends that Count Two of the indictment failed to allege an official act because
       it failed to say “how Mr. Verrusio was going to use his position” to help United Rentals .
       . . . The indictment certainly need not allege precisely how Verrusio contemplated
       [committing the crime]. Would he do it by himself or ask someone else to do it? Would
       that someone else be Colonel Mustard or Professor Plum? With a candlestick or a rope, in
       the library or the study? Answering those questions is not required at the indictment stage.

                                                 4
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 5 of 19




762 F.3d at 14–15. Worrell’s specificity argument fails.

II.    Pepper Spray Is A Dangerous Weapon Under Sections 1752(b)(1)(A) and 111(b) of
       Title 18.

       Worrell is charged in Counts One, Two, and Three with violating paragraphs (1), (2), and

(4) of Section 1752(a); each of those Counts also alleges that Worrell “did use and carry a deadly

and dangerous weapon, that is, a canister of pepper spray gel,” during the offense under 18 U.S.C.

§ 1752(b)(1)(A). Dkt. 31 at 1-3. Worrell is charged in Count Six with “using a deadly or

dangerous weapon, that is, a canister of pepper gel spray,” to assault, oppose, impede, intimidate,

or interfere with a law enforcement officer under Section 111(a)(1) and (b). Worrell contends that

the pepper gel spray that he carried and discharged on U.S. Capitol grounds on January 6, 2021 is

not a “dangerous weapon” under Section 1752(b)(1)(A) or Section 111(b), and insists that Counts

One, Two, Three, and Six1 be dismissed now, before the government can even put on evidence of

pepper spray’s dangerousness.

       A “dangerous weapon” for purposes of Sections 111 and 1752—neither of which define

the term—is “an object capable of causing serious bodily injury or death to another person,” where

the defendant uses the object “in that manner.” United States v. Arrington, 309 F.3d 40, 45 (D.C.

Cir. 2002 (citation omitted).2 Courts have fleshed out the meaning of that phrase in those and other



1
 Worrell also claims that Count Four has a dangerous weapon enhancement. It does not. Whether
Worrell’s pepper spray gel is a dangerous weapon is irrelevant to whether he committed an act of
physical violence under Section 5104(e)(2)(F) of Title 40.
2
  Looking at precedent outside of the Circuit, Chief Judge Howell recently held that a “deadly or
dangerous weapon” under Section 111(b) of Title 18 means “any object which, as used or
attempted to be used, may endanger the life of or inflict great bodily harm on a person.” United
States v. Klein, No. CR 21-236 (JDB), 2021 WL 1377128, at *6 (D.D.C. Apr. 12, 2021) (quoting
United States v. Bullock, 970 F.3d 210, 215 (3d Cir. 2020) (citing United States v. Sanchez, 914
F.2d 1355, 1358-59 (9th Cir. 1990) (collecting cases))). The government views that definition as
essentially identical to that used in Arrington and the Sentencing Guidelines.

                                                 5
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 6 of 19




statutes by looking to the definition of that phrase contained in the U.S. Sentencing Guidelines,

which defines the term in part as “an instrument capable of inflicting death or serious bodily

injury.” U.S.S.G. § 1B1.1 n.1(E). “Serious bodily injury” is defined in the Sentencing Guidelines

to mean “injury involving extreme physical pain or the protracted impairment of a function of a

bodily member, organ, or mental faculty; or requiring medical intervention such as surgery,

hospitalization, or physical rehabilitation.” Id. § 1B1.1 n.1(M). Worrell agrees that the Sentencing

Guidelines provide the appropriate definition of “dangerous weapon” under Sections 1752 and

111. Dkt. 45-1 at 6.

       In this case, Chief Judge Howell concluded that pepper spray is a “dangerous weapon” for

purposes of the Bail Reform Act, rendering Worrell eligible for detention, at Worrell’s March 19,

2021 detention hearing. See Ex. 1 (Tr. of March 19, 2021 Hr’g) at 62-63 (“For purposes of this

hearing, the Court does view pepper spray gel, particularly—if the marketing can be believed, a

particularly powerful pepper spray gel as a dangerous weapon; it can cause serious bodily injury

not only to people who suffer from preexisting conditions, like asthma to make it difficult for them

to breathe, but it can cause people who get it in their mouth, their nose, and their eyes to feel very

serious stinging and be very uncomfortable unless they can promptly wash it out.”).

       Numerous courts have likewise concluded that pepper spray (or “mace”) is a dangerous

weapon under the Sentencing Guidelines definition noted above. In United States v. Neill, 166

F.3d 943 (9th Cir. 1999), the victim “suffered from exercise-induced asthma controllable with a

inhaler after exercising,” and a pepper-spray attack caused “severe asthma attacks for a week after

the incident” and thereafter. Id. The Ninth Circuit concluded that pepper spray was a “dangerous

weapon” under the Guidelines because, as those facts showed, it was capable of causing “serious

bodily injury”:



                                                  6
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 7 of 19




       Initially, evidence at trial proved that pepper spray is capable of causing “extreme pain.”
       [The victim] testified that after being sprayed she felt “like somebody took a match and
       stuck it up both sides of [her] nostrils ... it was like I was on fire.” Additionally, [the
       victim’s] testimony proves that pepper spray is capable of causing “protracted impairment
       of a function of a bodily organ.” [The victim] testified that “I was not able to breath, you
       know, no air in. A lot of coughing mucus in—in my lungs. Its like your lungs are just being
       filled up slowly with liquid and you're not able to breathe in because there's no way for the
       air to come in.” According to [the victim], this condition lasted for days and did not
       completely abate for two weeks. [The victim] testified that she is currently required to take
       five asthma relief pills a day for the rest of her life. Such lifelong severe asthma is surely a
       protracted impairment of a bodily organ, the lungs.

166 F.3d at 949-50.

       Similarly, in United States v. Bartolotta, 153 F.3d 875 (8th Cir. 1998), the Eighth Circuit

concluded that “mace” is a dangerous weapon under the Sentencing Guidelines. The victim in that

case “testified that she developed chemical pneumonia as a result of the [mace attack], and that

she missed almost two weeks of work. [The victim] had to take daily steroid shots for over four

months and steroid pills for one year to cleanse the mace from her system.” Id. In United States

v. Melton, 233 F. App’x 545 (6th Cir. 2007), the court affirmed the district court’s classification

of pepper spray as a “dangerous weapon” based on the following effects:

       The spray burns the face, nostrils, restricts breathing passages, and causes blindness. Most
       persons recover from its effects within 20 to 30 minutes, sooner with aid. However, persons
       with medical problems such as asthma have experienced damage to lungs when exposed
       to pepper spray.

Id. at 547; see also United States v. Douglas, 957 F.3d 602, 607 (5th Cir. 2020) (finding that pepper

spray is a “dangerous weapon” and noting that “[t]wo victims were treated in a hospital after initial

treatment in the prison infirmary, and one victim suffered protracted impairment in his right eye”);

Headwaters Forest Def. v. Cty. of Humboldt, 240 F.3d 1185, 1199-1200 (9th Cir. 2000) (“pepper

spray is designed to cause intense pain, a burning sensation that causes mucus to come out of the

nose, an involuntary closing of the eyes, a gagging reflex, and temporary paralysis of the larynx”),

cert. granted, judgment vacated, 534 U.S. 801 (2001); cf. United States v. Dukovich, 11 F.3d 140,


                                                  7
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 8 of 19




142 (11th Cir. 1994) (tear gas was “dangerous weapon” under Sentencing Guidelines because it

can cause “eye pain and a severe headache,” and can cause vomiting, a rash, the loss of breath, or

temporary damage to the eyes).

       District courts have come to the same conclusion. See United States v. Krueger, No. 13-

20242, 2013 WL 8584873, at *2 (E.D. Mich. July 10, 2013) (concluding that pepper spray was

dangerous weapon under Sentencing Guidelines); Logan v. City of Pullman, 392 F. Supp. 2d 1246,

1261 (E.D. Wash. 2005). Others have similarly concluded that pepper spray is a “dangerous

weapon” under similarly-worded state statutes. For example, in Norris v. Lafler, No. 04-CV-

72176, 2008 WL 786661 (E.D. Mich. Mar. 20, 2008), the district court found reasonable a state

court’s conclusion that a combination of tear gas and pepper spray was a “dangerous weapon”

under a state statute requiring a “serious injury,” because that combination had caused victims’

“extreme eye pain and burning sensations that required two of them to seek medical treatment,”

one victim “need[ed] glasses to read and ha[d] blurred vision in his left eye” and cornea defects as

a “result of being sprayed,” and another could not wear contact lenses for a month. Id. at *8-9.

       Several of these cases, in concluding that pepper spray is a dangerous weapon, noted that

pepper spray had in fact caused serious bodily injury to the victims in those cases. Worrell,

reviewing these cases, complains that the government, in the indictment, did not “produce a victim

or any evidence that any individual was hit by the pepper gel spray.” Dkt. 45-1 at 9.

       But that complaint evidences Worrell’s misunderstanding of the definition of a “dangerous

weapon,” which infects his motion. It is true that some cases have emphasized the actual serious

injuries suffered by victims of pepper-spray attacks, for those actual injuries are plainly sufficient

to show that pepper spray is a dangerous weapon. But such injuries are not necessary. As the

Sentencing Guidelines, D.C. Circuit case law, and text of Sections 1752(b)(1)(A) and 111(b) make



                                                  8
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 9 of 19




clear, the government need not show serious bodily injury—or even that the victim was touched

by the dangerous weapon—in a particular case. The Guidelines and this Circuit’s Arrington case

make this point obvious by stating that a weapon is dangerous if it is merely “capable” of inflicting

“serious bodily injury” in the way it was used, even if it did not in fact do so. U.S.S.G. § 1B1.1

n.1(E) (emphasis added); Arrington, 309 F.3d at 45. Section 1752(b), meanwhile applies an

enhancement to anyone who “uses or carries a . . . dangerous weapon” during and in relation to

the offense. 18 U.S.C. § 1752(b)(1)(A) (emphasis added). By separately criminalizing the mere

carrying of a “dangerous weapon,” the statute makes abundantly clear that a weapon can be

dangerous under Section 1752 without ever having been used at all in the instant offense, much

less without having hit a victim or caused serious bodily injury.3 Finally, Section 111(b) states

that a defendant will receive that subsection’s enhanced penalty if he “uses a . . . dangerous weapon

. . . or inflicts bodily injury,” which presupposes that a defendant can use a dangerous weapon

without causing bodily injury. 18 U.S.C. § 111(b).4 That the government need not show contact

with a victim is even more apparent in other contexts. A court would have no trouble concluding

that a defendant used a dangerous weapon if a defendant drove a car directly at a law enforcement

officer, even if the officer jumped away with just a few scratches (or if a defendant shot at a victim,




3
  Unlike Section 1752(b)(1)(A), Section 111(b) only applies if the defendant “uses” the dangerous
weapon. 18 U.S.C. § 111(b). Thus, while a canister of pepper spray (like a firearm) may be a
“dangerous weapon” under Section 1752(b)(1)(A) and Section 111(b) even if never used, the
defendant could only be convicted of the latter Section 111(b) charge if he used the pepper spray
in a way that it is dangerous (e.g., by discharging it).
4
   The enhanced penalty provision in Section 1752(b) operates similarly: it applies to the
defendant’s use or carrying of a dangerous weapon or where the “the offense results in significant
bodily injury.” 18 U.S.C. § 1752(B)(1)(B). That further makes clear that significant bodily injury
is not required to show that the defendant used or carried a dangerous weapon, as otherwise the
significant bodily injury provision would be superfluous.

                                                  9
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 10 of 19




but missed). Worrell’s case is logically indistinguishable. Thus, as long as the type of pepper

spray used by Worrell can cause serious bodily injury, it is a dangerous weapon.

       The cases cited earlier make clear that pepper spray can do so, and so is a dangerous

weapon, for three reasons. First, it is capable of causing an “injury involving extreme physical

pain”—typically extreme burning pain in the eyes, nose, throat, or lungs—as the Ninth Circuit

held in Neill. 166 F.3d at 949 (“pepper spray is capable of causing ‘extreme pain’”). Second,

pepper spray can cause “protracted impairment of a function of a bodily member [or] organ,” as

evidenced by the “lifelong severe asthma” suffered by the victim in Neill, 166 F.3d at 950 (finding

that to be “surely a protracted impairment of a bodily organ, the lungs”), the “chemical pneumonia”

that forced the victim in Bartolotta to miss two weeks of work and receive treatment for a year,

153 F.3d at 879, the “blurred vision” and cornea defects suffered by the victim in Norris, 2008

WL 786661 at *8, or the sustained vision impairment in Douglas, 957 F.3d at 604. Finally, pepper

spray can require “medical intervention,” such as the doctor’s visit and prescriptions in Neill, the

steroid shots and pills in Bartolotta, or the medical treatment in Norris and Douglas.

       As Worrell notes, two courts have held that mace or pepper spray does not constitute a

“dangerous weapon,” but those cases actually underscore a separate reason why Worrell’s

argument cannot succeed at this stage as a matter of law. Those courts’ holdings were specifically

tied to the evidence of dangerousness put on by the government in those cases. Thus, in United

States v. Harris, 44 F.3d 1206 (3d Cir. 1995), the Court concluded that, by sentencing, some of

the government’s evidence of dangerousness—a competitor’s pamphlet describing a different type

of mace—“lacked sufficient indicia of reliability,” and that the government otherwise had offered

only the product’s promotional literature, which was insufficient to establish that mace was a

dangerous weapon. Id. at 1216. Similarly, in United States v. Perez, the case on which Worrell



                                                10
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 11 of 19




primarily relies, the Court noted that “the evidentiary record is silent as to the form or nature of

the pepper spray, its chemical composition, the strength or concentration of the active agent, the

size of the can, whether the spray mechanism was functional, or the distance or velocity the

mechanism was designed to achieve” and that the government did not “present any evidence on

the dangerousness of pepper spray generally” before the district court. 519 F. App’x 525, 527-28

(11th Cir. 2013). The government had relied exclusively on the brand name of the canister and a

warning on its label. Id. at 528.

       But neither of those cases was decided on a motion to dismiss the indictment before trial,

and neither suggests that the government was required to allege detailed, extensive facts about a

dangerous weapon in the charging instrument.         Those cases instead hold only that if the

government offers essentially no evidence of pepper spray’s dangerousness other than marketing

materials—not even the evidence in the factual records of cases like those cited above—it may fail

to qualify as a dangerous weapon. But that can only be determined after the government puts on

its evidence. Worrell seems to agree, stating that “[f]inding pepper spray to be a dangerous weapon

require a case-specific factual showing,” and requesting “evidence” from the government. Dkt.

45-1 at 6, 9. Thus, to the extent they are relevant at all, Harris and Perez imply that the

dangerousness question should be evaluated by the jury or judge after the government puts on its

evidence. Neither Harris nor Perez (nor any other case cited by Worrell) provides any support for

the idea Worrell espouses in his motion: that the Court can dismiss, at the indictment stage, a

charge with a dangerous-weapon enhancement on the ground that the government has not alleged

in the indictment all the detailed factual proof of that weapon’s dangerousness.




                                                11
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 12 of 19




III.   The Indictment’s Counts Are Not Multiplicitous.

       Citing no case law, Worrell also briefly asserts that the indictment’s counts are

multiplicitous. Dkt. 45-1 at 10. Specifically, Worrell argues that Counts One, Two and Five are

multiplicitous with one another, and that Counts Three, Four, and Six are multiplicitous with one

another. Id. Worrell is wrong, and obviously so.

       A defendant may be convicted of and sentenced under different statutory provisions for

multiple offenses arising out of the same single act or course of conduct so long as Congress

authorized the imposition of such multiple punishments. See United States v. McLaughlin, 164

F.3d 1, 8 (D.C. Cir. 1998) (“If the legislature intends to impose multiple punishment, imposition

of such sentences does not violate Double Jeopardy.”). “To determine multiplicity vel non, courts

generally apply the Blockburger test: ‘[W]here the same act or transaction constitutes a violation

of two distinct statutory provisions, the test to be applied to determine whether there are two

offenses or only one, is whether each provision requires proof of a fact which the other does not,’

i.e., whether either is a lesser included offense of the other.” United States v. Mahdi, 598 F.3d 883,

888 (D.C. Cir. 2010) (quoting United States v. Weathers, 186 F.3d 948, 951 (D.C. Cir. 1999), and

Blockburger v. United States, 284 U.S. 299, 304 (1932)). If the two offenses each require proof

of a fact the other does not, then the charges are not multiplicitous. Id. at 890.5 The Blockburger

“test focuses on the statutory elements of the offense, not on the proof offered in a given case.”



5
  On the other hand, if two offenses fail the Blockburger test—because one is a lesser-included
offense of the other—that is not the end of the inquiry. In that scenario, the “Blockburger test . . .
provides only a canon of construction, not a ‘conclusive presumption of law,’ id. at 888 (quoting
Garrett v. United States, 471 U.S. 773, 779 (1985)), because there “‘is nothing in the Constitution
which prevents Congress from punishing separately each step leading to the consummation of a
transaction which it has power to prohibit and punishing also the completed transaction.’” Id.
(quoting Garrett, 471 U.S. at 779) (emphasis in original). Here, the offenses clearly each require
proof of a fact the others do not, so it is not necessary to conduct this further analysis.

                                                 12
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 13 of 19




United States v. McLaughlin, 164 F.3d 1, 8 (D.C. Cir. 1998). Thus, it is irrelevant whether there

is significant overlap in the factual proof of each count at trial, or even whether two counts “are

based upon the exact same set of facts and circumstances,” as long as each count’s elements require

proof of a fact that the others do not. United States v. Manafort, 313 F. Supp. 3d 311, 314 (D.D.C.

2018); see id. (“[T]he test for multiplicity is not whether two counts are based on the same set of

facts; rather, it is whether the statutory elements of the two offenses are the same.”).

       Here, Worrell’s multiplicity arguments fail because each of the offenses charged in the

indictment “requires proof of a fact which the other does not.” Blockburger, 284 U.S. at 304.

Indeed, these are not close questions—which is likely why Worrell spends but a page on the

argument, does not even attempt to evaluate or analyze the statutes’ elements, and cites nothing to

support his claim. Many of the Counts require proof of multiple facts not required by the other

Counts, and all require proof of at least one. Thus, the indictment satisfies Blockburger.

       Counts One, Two, and Five. Count One charges a violation of Sections 1752(a)(1) and

(b)(1)(A) of Title 18, which applies to a defendant who “knowingly enters or remains in any

restricted building or grounds without lawful authority to do so” while “us[ing] or carr[ying] a

deadly or dangerous weapon.” 18 U.S.C. § 1752(a)(1), (b)(1)(A). The elements of that offense,

as charged here with the dangerous weapon enhancement, are:

       1)      The defendant entered or remained in a restricted building or grounds as defined in
               18 U.S.C. § 1752(c);
       2)      The defendant did so knowingly;
       3)      The defendant had no lawful authority to do so;
       4)      The defendant used or carried a deadly or dangerous weapon during and in relation
               to the offense.

       Count Two charges a violation of Sections 1752(a)(2) and (b)(1)(A), which applies to a

defendant who “knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engages in disorderly or disruptive conduct in, or within

                                                 13
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 14 of 19




such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,

impedes or disrupts the orderly conduct of Government business or official functions,” while

“us[ing] or carr[ying] a deadly or dangerous weapon.” 18 U.S.C. § 1752(a)(2), (b)(1)(A). The

elements of that offense, as charged here with the dangerous weapon enhancement, are:

       1)      The defendant engaged in disorderly or disruptive conduct;
       2)      The defendant did so knowingly;
       3)      The conduct was in, or within such proximity to, a restricted building or grounds
               as defined in 18 U.S.C. § 1752(c);
       4)      It was done when, or so that, such conduct in fact impeded or disrupted the orderly
               conduct of government business or official functions;
       5)      The defendant used or carried a deadly or dangerous weapon during and in relation
               to the offense.

       Count Five charges a violation of Section 231(a)(3) of Title 18, which applies to a

defendant who “commits . . . any act to obstruct, impede, or interfere with any fireman or law

enforcement officer lawfully engaged in the lawful performance of his official duties incident to

and during the commission of a civil disorder which in any way or degree obstructs, delays, or

adversely affects commerce or the movement of any article or commodity in commerce or the

conduct or performance of any federally protected function.” 18 U.S.C. § 231(a)(3). As relevant

here, the elements of that offense are:

       1)      The defendant knowingly committed an act with the intended purpose of
               obstructing, impeding, or interfering with one or more law enforcement officers;
       2)      At the time of the defendant’s act, the law enforcement officer or officers were
               engaged in the lawful performance of their official duties incident to and during a
               civil disorder; and
       3)      That such civil disorder in any way or degree obstructed, delayed, or adversely
               affected the performance of a federally protected function.

       These three counts are not multiplicitous. Count One requires proof that the defendant was

“without lawful authority” to be in any restricted building or grounds (element 3 of Count One).

Neither Count Two nor Count Five requires proof of that fact. Elements 1 and 4 of Count One

also require facts that Count Five does not: a defendant can violate Section 231 (Count Five)

                                               14
          Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 15 of 19




without being in a restricted building or grounds and without carrying a deadly or dangerous

weapon.

       Count Two, meanwhile, requires proof that the defendant engaged in “disorderly or

disruptive conduct” (element 1 of Count Two), which neither Count One nor Count Five requires.

Count Two also requires proof that the defendant’s conduct “in fact impede[d] or disrupt[ed] the

orderly conduct of government business or official functions” (element 4 of Count Two), which

Counts One and Five do not. Finally, elements 3 and 5 of Count Two require facts that Count Five

does not: a defendant can violate 18 U.S.C. § 231 without being “in” or “within such proximity

to” any restricted building or grounds; and without carrying a deadly or dangerous weapon.

       Finally, each of Count Five’s elements require proof of facts that are not required to prove

Counts One or Two. That is, the government could prove a violation of both Section 1752(a)(1)

and (a)(2) without proving that the defendant obstructed, impeded, or interfered with a law

enforcement officer; that the officer was engaged in their official duties; that there was a civil

disorder; or that the civil disorder affected the conduct or performance of any federally protected

function. Counts One, Two, and Five are therefore not multiplicitous of one another.

       Worrell complains that the charges all “seemingly refer to Mr. Worrell’s alleged presence

at the Capitol Grounds on January 6.” Dkt. 45-1 at 10. But that simply assumes what evidence

the government will use at trial to prove those three Counts. Moreover, both Counts Two and Five

plainly require proof of more than mere “alleged presence” on Capitol grounds. In any event,

Worrell misunderstands that the Blockburger multiplicity analysis refers to the elements of the

offenses, not whether a single act could violate multiple statutes. The very premise of Blockburger

and its progeny is that the “same act or transaction”—here, Worrell’s presence and violence at the

Capitol Grounds—can form the basis of multiple criminal charges so long as each Count requires



                                                15
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 16 of 19




proof of a fact that the others do not. Mahdi, 598 F.3d at 888; Manafort, 313 F. Supp. 3d at 314

(counts can be “based upon the exact same set of facts and circumstances,” if Blockburger is

satisfied). That Worrell’s conduct on January 6, 2021 has led to multiple related charges is

unsurprising and utterly ordinary in a criminal case.

       Counts Three, Four, and Six. Count Three charges a violation of Sections 1752(a)(4) and

(b)(1)(A) of Title 18, which applies to a defendant who “knowingly engages in any act of physical

violence against any person or property in any restricted building or grounds” while “us[ing] or

carr[ying] a deadly or dangerous weapon.” 18 U.S.C. § 1752(a)(4), (b)(1)(A).       The elements of

that offense, as charged here with the dangerous weapon enhancement, are:

       1)      The defendant engaged in an act of physical violence against any person or
               property;
       2)      The defendant did so knowingly;
       3)      The defendant did so in a restricted building or grounds as defined in 18 U.S.C. §
               1752(c);
       4)      The defendant used or carried a deadly or dangerous weapon during and in relation
               to the offense.

       Count Four charges a violation of Section 5104(e)(2)(F) of Title 40, which applies to a

defendant who “willfully and knowingly. . . (F) engage[s] in an act of physical violence in the

Grounds or any of the Capitol Buildings.” 40 U.S.C. § 5104(e)(2)(F). The elements of that offense

are:

       1)      The defendant engaged in an act of physical violence;6
       2)      The defendant did so willfully and knowingly;
       3)      The defendant did so in the Grounds or any of the Capitol Buildings;

       Count Six charges a violation of Section 111(a)(1) of Title 18, which applies to a defendant

who “forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any [law


6
 “Act of physical violence” is defined in Section 5104(a)(1) to mean “any act involving— (A) an
assault or other infliction or threat of infliction of death or bodily harm on an individual; or (B)
damage to, or destruction of, real or personal property.”

                                                16
         Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 17 of 19




enforcement officer under 18 U.S.C. § 1114] while engaged in or on account of the performance

of official duties.” 18 U.S.C. § 111(a)(1). The indictment further alleges that Worrell’s conduct

“involve[d] physical contact with the victim . . . or the intent to commit another felony,” Dkt. 31

at 4, and that Worrell committed the offense “using a deadly or dangerous weapon,” id. at 3. With

those enhancements, the elements of that offense are:

       1)      The defendant assaulted, resisted, opposed, impeded, intimidated, or interfered with
               a designated federal officer;
       2)      The defendant did so forcibly;
       3)      The defendant did so while the designated federal officer was engaged in, or on
               account of, the performance of official duties;
       4)      The defendant intended to commit these acts;
       5)      The defendant’s commission of these acts involved physical contact or the intent to
               commit another felony;
       6)      The defendant used a deadly or dangerous weapon in the commission of these acts;
       7)      The defendant used the deadly or dangerous weapon intentionally.

See United States v. Arrington, 309 F.3d 40, 44 (D.C. Cir. 2002).

       Based on the foregoing elements, Counts Three, Four, and Six are not multiplicitous,

because each requires proof of a fact that the other two do not. Thus, Count Three requires that

the defendant have acted “in any restricted building or grounds,” which neither Count Four nor

Count Six requires. (Count Four requires that the defendant have acted on Capitol Grounds or in

Capitol Buildings, but that is not sufficient to prove that that portion of the Capitol Grounds was a

“restricted building or grounds” (as that phrase is defined in Section 1752(c)) at that time.) Count

Three also requires, unlike Count Four, that the defendant have carried or used a deadly or

dangerous weapon.7



7
  To be clear, given that each count plainly requires proof of at least one fact the others do not, the
government does not in this opposition set out a full list of potential distinctions between all of the
statutes charged in Counts One through Six—such as whether an act of “physical violence” under
Sections 1752(a)(4) and 5104(e)(2)(F) requires proof beyond that necessary to satisfy Section
111(a)(1).

                                                  17
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 18 of 19




       Count Four requires proof that the defendant acted “willfully” (element 2 of Count Four),

and in the Grounds or in any of the Capitol Buildings (element 3 of Count Four). Neither Count

Three nor Count Six requires proof of either fact. (Again, Count Three does require proof that the

defendant have acted in a “restricted building or grounds,” but that phrase is not limited to the

Capitol; it relates to, inter alia, any building or grounds “where the President or other person

protected by the Secret Service is or will be temporarily visiting.” 18 U.S.C. § 1752(c)(1)(B).

Thus, Count Three does not require proof that the events occurred on U.S. Capitol grounds.)

       Finally, Count Six requires several elements required by neither Count Three or Four.

Most obviously, Count Six requires that the target be a “person designated in Section 1114 of [Title

18],” which is not true of either Count Three or Four, both of which could be charged for violence

against any victim or, indeed, against property. Count Six also requires that the conduct involve

either physical contact or the intent to commit another felony, while neither is required by Count

Three or Four. Thus, Counts Three, Four, and Six are also not multiplicitous.

       Again, Worrell’s complaint that these counts appear to relate to “only a single act of

violence,” Dkt. 45-1 at 10, misunderstands Blockburger. A single act of violence frequently results

in multiple punishments, and that is entirely permissible so long as application of the Blockburger

test (or other indicia of congressional intent) make clear Congress’s intent to permit such multiple

punishment. That is so here, and so Worrell’s multiplicity complaint fails.




                                                18
        Case 1:21-cr-00292-RCL Document 51 Filed 05/18/21 Page 19 of 19




                                       CONCLUSION

       For the foregoing reasons, the Government respectfully requests that Worrell’s Motion to

Dismiss the Indictment be denied.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   D.C. Bar No. 415793


                                                   /s/ William Dreher
                                                   WILLIAM DREHER
                                                   D.C. Bar No. 1033828
                                                   Assistant United States Attorney (Detailed)
                                                   700 Stewart Street, Suite 5220
                                                   Seattle, WA 98101
                                                   (206) 553-4579
                                                   william.dreher@usdoj.gov




                                              19
